DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 27 July 2022 is acknowledged.  The Applicant’s election of (A) a triblock copolymer; (B) the diblock copolymer of Claim 4; and (C ) a difunctional PEG initiator without traverse is also acknowledged.  The elected invention and species read on Claims 1, 2, 6, and 7.  
The elected species (B) relating to dependent Claim 4 falls outside the elected species (A) relating to independent Claim 1.  The elected species (C) relates to claims in non-elected Group II.  Therefore, Claims 4 and 13 are included in the non-elected claims.  
Claims 4, 5, 8-20, 22, and 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suggs et al. (Macromolecules, 1997, vol. 30, p. 4318-4323; cited in Applicant’s IDS).
Regarding Claims 1 and 6, Suggs teaches block copolymers consisting of poly(propylene fumarate) (PPF) and poly(ethylene glycol) (PEG) (Title).  The copolymers are fabricated in a block configuration with two to three homopolymer units in series by reaction between a linear PPF and the terminal hydroxyl functionalities of the PEG (Abstract).  The molecular weight of the resulting polymers shows that they are either diblock or triblock copolymers containing between one and two PEG blocks in each copolymer formulation (p. 4320, paragraph spanning col. 1-2). 
 Copolymers 2, 3, 5, and 8 include an average of 0.9 or 1.1 PEG blocks (p. 4320, Table 2).  Copolymers 2 and 3 include a PEG segment (PEG 2K) having a number average molecular weight (Mn) of 4,050.  Copolymer 2 includes a PPF segment having a Mn of 860 and has an overall Mn of 7,370.  Copolymer 3 includes a PPF segment having a Mn of 1,010 and has an overall Mn of 10,660.  
Copolymers 5 and 8 include a PEG segment (PEG 4.6K) having a Mn of 9,170.  Copolymer 5 includes a PPF segment having a Mn of 930 and has an overall Mn of 13,090.  Copolymer 8 includes a PPF segment having a Mn of 1,330 and has an overall Mn of 14,081.  
Copolymers 2, 3, 5, and 8 include an average of about 1 PEG block.  The molecular weight values provided for both the PPF segments and the overall copolymers demonstrate that more than one PPF segment is present in each of these copolymers.  All of Suggs’ copolymers are characterized having, at most, three blocks.  It is apparent that each of Copolymers 2, 3, 5, and 8 are triblock copolymers of the structure ABA where A is PPF and B is PEG.  This corresponds to the claimed PPF/PEG/PPF triblock structure.  In addition, each of these copolymers include 47-77 wt% PEG (p. 4320, Table 2). This falls within the claimed range of about 5% to about 95% PEG.  Therefore, Suggs’ Copolymers 2, 3, 5, and 8 anticipate Claims 1 and 6.
Regarding Claim 2, as indicated above, Copolymers 2, 3, 5, and 8 have Mn values ranging from 7,370 to 14,081.
Regarding Claim 7, Suggs’ triblock copolymers are formed by transesterification between PPF and the terminal hydroxyl functionalities of PEG (Abstract).   One of ordinary skill in the art will recognize that triblock copolymers formed according to this method will have the claimed structure.  Suggs’ PEG 2K used in Copolymers 2 and 3 has a Mn of 4,050 (p. 4320, Table 2), indicating that the claimed variable a in each of these copolymers will be approximately 92.  Copolymers 2 and 3 include PPF blocks having Mn values of 860 and 1,010, respectively, indicating that the claimed variable b will be approximately 6 or 7.  These values fall within the claimed ranges for a and b.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, and 7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN105982845A; machine translation) in view of Suggs.
Regarding Claims 1 and 6, Lin teaches hydrogel drug preparations (Abstract) that include hydrophilic PEG A blocks and hydrophobic polyester B blocks (p. 5, [0022]-[0023]).  The polyester used to form the B block is degradable (p. 4, [0017]).  The block copolymer may be a triblock having a structure BAB (p. 5, [0025]) and includes terminal functional groups such as hydroxyl groups (p. 5, [0026]).  The PEG/degradable polyester copolymers are implanted into the body (p. 2, [0010]) by subcutaneous or intramuscular injection (p. 3-4, [0015]).  
Lin’s PEG blocks have an average molecular weight of 400-8,000 and the degradable polyester blocks have an average molecular weight of 500-40,000 (p. 5, [0023]).  The PEG segments are present in amounts of 10-90 wt% (p. 5, [0022]). This falls within the claimed range of about 5 to about 95 wt%.
Lin does not teach the use of PPF in the degradable polyester B blocks.
In the same field of endeavor, Suggs teaches that synthetic degradable implants can damage surrounding tissue because of the thrombogenic nature of materials used to form such implants.  Block copolymers of PEG and PPF are described as nonthrombogenic, and are able to be injected in therapeutic applications (p. 4318, Introduction).  Suggs combines PEG having a Mn of 4,050 with PPF segments having Mn ranging from 530-1,010 to form di- and triblock copolymers (p. 4319, Table 1; p. 4320, Table 2; p. 4320, Molecular Characterization).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select PPF as the B block in Lin’s BAB triblock copolymers, as Suggs demonstrates PPF to be useful in this capacity (i.e. as a degradable polyester block in combination with PEG in triblock copolymers used for injectable therapeutic applications).  
In addition, Suggs demonstrates that block copolymers of PPF and PEG are nonthrombogenic; Suggs’ PPF has a molecular weight within the acceptable range for Lin’s B blocks; is shown to be successful for use in combination with PEG segments falling within the acceptable molecular weight range for Lin’s A blocks; and results in terminal hydroxyl groups (see p. 4319, Scheme 1) as suggested by Lin.  
It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.  Modification of Lin in view of Suggs results in a PPF/PEG/PPF triblock copolymer that reads on Claims 1 and 6.  
Regarding Claim 2, Lin suggests PEG blocks having an average molecular weight of 400-8,000 (p. 5, [0022]). This overlaps the claimed range of 500-100,000.  Alternatively, Suggs demonstrates that PEG blocks having a Mn of 4,050 can be used successfully to form triblock copolymers with PPF.
Regarding Claim 7, Lin suggests PEG blocks having an average molecular weight of 400-8,000 (p. 5, [0022]).  This is indicative of triblock copolymers having the claimed formula where a is approximately 9-182.  Lin also suggests polyester blocks having an average molecular weight of 500-40,000 (p. 5, [0023]).  PPF blocks having a molecular weight within this range will result in copolymers having the claimed formula where b is approximately   3-256.  These ranges overlap the claimed ranges of about 2-100.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762